Title: [Diary entry: 19 June 1788]
From: Washington, George
To: 

Thursday 19th. Thermometer at 70 in the Morning—73 at Noon And 70 at Night. Wind in the Morning and evening No. Et.—at Noon So. Raining in the Morning and evening with Showers between. Rid to the Ferry, French’s, Dogue run & Muddy hole Plantations. At the three first, Work the same as yesterday. At the last, I had a piece of ground, containing 500 hills four feet a part, spaded up the depth of the Spade—half a bushel of well rotted farm yard dung put upon each 4 feet Square, and chopped in; after which the above number of Hills were made, & planted with Tobacco

Plants (of the common kind) given to me by Mr. Abednego Adams. Began to cut grass in the large Meadow at the Mill to day.